Citation Nr: 1411230	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to August 1968 and July 1971 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge in November 2013.  A copy of the hearing transcript is associated with the record.  At such time, the Veteran submitted additional evidence and a waiver of RO consideration was accepted on the record.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly associated evidence. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the November 2013 Board hearing transcript and a January 2014 VA examination report referable to the left shoulder, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file includes adjudication documents relevant only to the issue of entitlement to service connection for a left shoulder disorder.    

The issues of entitlement to service connection for diabetes mellitus type II and a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

Resolving doubt in favor of the Veteran, lumbar strain with degenerative disc disease, degenerative joint disease, and myositis is due to military service.


CONCLUSION OF LAW

The criteria for service connection for lumbar strain with degenerative disc disease, degenerative joint disease, and myositis are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for lumbar strain with degenerative disc disease, degenerative joint disease, and myositis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At his November 2013 Board hearing and in documents of record, the Veteran contends that he injured his back at the same time he injured his right shoulder while playing softball during military service.  The Board notes that service connection has been awarded for a right shoulder disorder based on such in-service injury.  He further alleges that he has experienced back pain since such time.  Therefore, the Veteran claims that service connection for his back disorder is warranted.

The Veteran's service treatment records include a June 1984 record reflecting that the Veteran injured his right shoulder while playing softball.  It was noted that he fell on his shoulder.  At such time, no complaints referable to his low back were noted.  However, an April 1986 record reflects complaints of two months of a constant, dull ache in the right low back.  Symptoms increased with activity.  An April 1986 x-ray study was done to rule out degenerative joint disease and his spine was found to be normal on x-ray.  In May 1986, the Veteran again complained of a "bothersome" ache in the lumbar spine.  He was assessed with myofascial pain.  He was also seen in the health education office to learn to cope with low back pain and was told to do Williams exercise.  An April 1988 record reveals complaints of dull achy pain with tingles extending from right buttock/hip down the leg and calf to the foot.  The assessment was sciatica by history.  In May 1989, the Veteran was seen for follow up and it was noted that his low back pain was better.  The assessment was resolving sciatica.  At the Veteran's October 1991 Report of Medical Examination for Retirement, his spine was normal upon clinical evaluation; on the accompanying October 1991 Report of Medical History for Retirement, he checked yes to recurrent back pain.  The physician noted that the Veteran had recurrent back pain from 1988 to present for no apparent reason and was with treated with exercise.  There were no complications and no sequale. 

Post-service treatment records reflect complaints and treatment for back pain.  At the Veteran's October 2007 VA examination, he reported that his pain existed since 1986.  He was diagnosed with lumbar strain with degenerative joint disease and myositis.     

In August 2008, the Veteran's private physician at Randolph Air Force Base, Dr. Y.L., provided a statement in which she indicated that she had evaluated the Veteran and reviewed his medical records.  She noted that such revealed a long history of right shoulder and back pain since an initial injury in June 1984.  She noted that, at such time, the Veteran was participating in a squadron softball game when he was flipped up and projected backwards, landing on the right side of his body.  She further observed that the Veteran's records reflect ongoing thoracic and low back pain that has been progressive since 1988, during his time of service.  Dr. Y.L. concluded that, after an extensive review of the Veteran's medical records dating back to October 1964, it was her opinion that the medical condition of back pain is at least as likely as not related to the incident occurring in June 1984 while he was on active duty in the Air Force.

The Veteran was afforded a VA examination in November 2010.  At such time, he again reported the initial injury to his back occurred in a softball game in June 1984 when he was flipped by another player and landed on his right side, injuring his right shoulder and back.  Following a physical examination, lumbar spine degenerative disc disease without lower extremity radiculopathy was diagnosed.  Following a review of the record, the examiner opined that it was less likely as not that the Veteran's low back disorder was caused by or a result of his military service.  The examiner noted the aforementioned in-service complaints referable to the Veteran's back as well as lack of post-service complaints, and determined that the Veteran's low back disorder was without nexus or continued care although at separation on physical he mentioned low back pain since 1988.

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of a back disorder, i.e.,  lumbar strain with degenerative disc disease, degenerative joint disease, and myositis.  Furthermore, as previously discussed, the Veteran's service treatment records reflect that he suffered an injury during a softball game in June 1984.  In this regard, while such record does not specifically detail an injury to the back, such an injury is consistent with the type of injury he suffered to his right shoulder at the same time.  Moreover, the Veteran's service treatment records reflect ongoing complaints and treatment referable to back pain, with varying diagnoses, during the latter part of his military service, to include complaints of recurrent back pain at the time of his retirement in October 1991.  Therefore, the issue in the case turns on a nexus between the Veteran's current back disorder and his military service.

In this case, there are conflicting medical opinions.  The Board finds that both opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the evidence regarding a relationship between the Veteran's current back disorder and his military service to be in relative equipoise.  Therefore, the Board will resolve all doubt in his favor, and finds that service connection for lumbar strain with degenerative disc disease, degenerative joint disease, and myositis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for lumbar strain with degenerative disc disease, degenerative joint disease, and myositis is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for diabetes mellitus type II so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

At his November 2013 Board hearing and in documents of record, the Veteran claims that he was diagnosed with diabetes mellitus during service or, in the alternative, his diabetes mellitus is the result of herbicide exposure during service.  Relevant to the former contention, the Veteran reported at his hearing that he was diagnosed in the early 1980's either at Ramstein Air Base or Fort Meade, Maryland, with diabetes mellitus.  Pertinent to the latter contention regarding herbicide exposure, the Veteran stated that, after leaving Travis Air Force Base in California, he landed at Tan Son Nhut Air Base in Saigon, Vietnam, to refuel on his way to Thailand during the period from August 15-18, 1967, and, at such time, he deplaned and waited in the terminal during the refueling.  He further alleges that he then flew into Don Muang Air Base, Bangkok, Thailand, followed by Udorn Air Base in Thailand, prior to reaching his final station, Ramasun Station, at Nong Soong (also spelled Non Sung and Nansoon) where he served from August 1967 to August 1968.  The Veteran contends that the barracks were six to eight yards from the perimeter fence and he was exposed to Agents Blue and White during such service.

The Veteran's service treatment records, while reflecting treatment for hypertension in the early 1980's, are entirely negative for any complaints, treatment, testing, or diagnosis referable to diabetes mellitus.  In this regard, the Board notes that an October 1981 record reflects that physical examination revealed that the Veteran was without distress [not diabetes].  Moreover, his sugar and albumin were negative on examination in October 1964, November 1965, February 1968, March 1971, June 1979, May 1984, and October 1991.  Moreover, May 1987, September 1988, and October 1991 Dental Patient Medical History reflects that the Veteran denied a history of diabetes.  The medical evidence of record does not establish the date of his diagnosis of diabetes mellitus, but the Veteran reported receiving treatment in 2006.  Therefore, while on remand, the agency of original jurisdiction (AOJ) should contact the Veteran and allow him to submit evidence that he was diagnosed with diabetes mellitus during service or within a year of service.

Relevant to the Veteran's contention that his diabetes mellitus type II is related to herbicide exposure, his Certificate of Release or Discharge From Active Duty (DD Form 214) indicates that he was awarded the Vietnam Service Medal, but there is no indication that he was physically present in the Republic of Vietnam; rather, his service personnel records indicate that he had Thailand-based Southeast Asia service.  Specifically, such records reflect that his foreign military service consisted of service in Peshawar, Pakistan, and Udorn, Thailand. 

A Veteran shall be presumed to have been exposed to certain herbicide agents where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to Veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116.  While the Veteran's service personnel records do not reflect service or a layover in Vietnam, J.W., a pilot with a military contract carrier that supported the mission in Vietnam, indicated that, if a flight were scheduled to proceed through Vietnam to Bangkok, it was necessary to offload the through passengers in Vietnam in order to service the aircraft.  To date, the AOJ has not investigated the Veteran's contention of a layover in Vietnam during August 15-18, 1967.  Therefore, on remand, an attempt should be made to verify such a layover with the Joint Services Records and Research Center (JSRRC).

Relevant to the Veteran's claim of herbicide exposure coincident with his service at Ramasun Station in Thailand, VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang Air Bases.  See M21-1MR at IV.ii.2.C.10.qq.

Also of record is a Memorandum for the Record on VA letterhead, which is a synopsis of a review by the VA Compensation and Pension Service. The Memorandum states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand. However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era. The Thailand CHECO report did not report use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters. Thus, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides. If the claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam. Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam. If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides. No additional evidence beyond this could be provided and unless there was no reasonable possibility of substantiating the claim, an RO should sent a request to JSRRC for any information that Compensation and Pension Services could not provide to corroborate any claimed exposure. 

As previously indicated, the Veteran has claimed exposure to herbicides in connection with his service at Ramasun Station at Nong Soong (also spelled Non Sung and Nansoon) where he served from August 1967 to August 1968.  The Veteran contends that the barracks were six to eight yards from the perimeter fence and he was exposed to Agents Blue and White during such service.  Therefore, the Board finds that a remand is necessary in order to attempt to obtain verify such alleged herbicide exposure with JSRRC.   

With respect to the Veteran's claim for service connection for a left shoulder disorder, the Board notes that a rating decision issued in January 2014 denied such benefit.  Thereafter, in March 2014, the Veteran entered a notice of disagreement as to the denial of such issue.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for a left shoulder disorder.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Contact the Veteran and allow him to submit or identify evidence that he was diagnosed with diabetes mellitus during service or within a year of service.  If the Veteran identifies any outstanding records, all reasonable efforts must be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

3.  Send a request to JSRRC in an effort to verify the Veteran's exposure to herbicides consistent with (1) an  alleged layover at Tan Son Nhut Air Base in Saigon, Vietnam, to refuel on his way to Thailand during the period from August 15-18, 1967, and (2) his service at Ramasun Station at Nong Soong (also spelled Non Sung and Nansoon) from August 1967 to August 1968, where he alleges he was exposed to Agents Blue and White due to the fact that the barracks were six to eight yards from the perimeter fence.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be at or near the base perimeters.  JSRRC's response should be documented in the claims file.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for diabetes mellitus type II should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


